DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 600 (perhaps this is meant to be 620, as the Drawings contain a 620 which is not in the Specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: OUTDOOR LED LIGHT WITH NEEDLE-SHAPED HEAT DISSIPATION.
Claim Objections
Claim 2 is objected to because of the following informalities:  in line 4, “an curved surface” should be “a.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: in line 1, “the stud bolt respectively” should be “each stud bolt respectively”.
Claim 18 is objected to because of the following informalities: in line 2, “the heat dissipation body is provided on a side surface with a concave shoulder” should be ““the heat dissipation body is provided with a side surface with a concave shoulder”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18, 4 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “stud bolt” in claims 1, 7, 8 is used by the claim to mean “bolt hole,” while the accepted meaning is “threaded rod.” The term is indefinite because the specification does not clearly redefine the term.
Claim 4 recites the limitation "the other portion” in line 1.  There is insufficient antecedent basis for this limitation in the claim. “A portion” was previously recited, and “the other portion” is unclear whether it refers to all the rest of the columns or another portion.
The term "far away" in claim 17 is a relative term which renders the claim indefinite.  The term "far" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-18 are rejected due to their dependence on Claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Chang et al., KR 20160049906 A (all citations regarding Chang will be made to the English language translation of KR20160049906A provided by Espacenet).

Regarding claim 1, Chang discloses “An outdoor LED light, comprising: a power supply compartment (100, Fig. 3), and a heat dissipation body (200 and 300, Fig. 1 and 3), which is connected at one side to the power supply compartment (seen in Fig. 1 and 3) and sequentially provided at the other side with a PCB board (630, Fig. 13a) and a plurality of lenses (620, Fig.  13a), the heat dissipation body being: arranged, on the one side facing the power supply compartment, with a plurality of needle-shaped heat dissipation columns (320, Fig. 10) and a plurality of stud bolts (331, Fig. 10; matches the screw hole 230 Fig. 7 of the Instant Application; 
	Regarding claim 13, Chang discloses the invention of claim 1, as cited above, and further discloses “the at least two lens panels respectively have a fan-shaped structure and circumferentially arranged to form a circular structure (seen in Fig. 18abc).”  
	Regarding claim 14, Chang discloses the invention of claim 1, as cited above, and further discloses “the heat dissipation body is provided with a waterproof concave cavity at a position of the heat dissipation body corresponding to the lens panel, and the lens panel is embedded in the waterproof concave cavity (seen in Fig. 15).”  
	Regarding claim 15, Chang discloses the invention of claim 14, as cited above, and further discloses “the lens panel is provided at an edge with a first waterproof groove (groove between 530, 510 and 210, seen in Fig. 15), and waterproof sealing is formed between the 2lens panel and the heat dissipation body through a first waterproof ring (560, Fig. 15) embedded in the first waterproof groove (seen in Fig. 15).”  
	Regarding claim 16, Chang disclose the invention of claim 1, as cited above, and further discloses “the power supply compartment comprises: a top shell (112, Fig. 3) provided with a second waterproof groove and a waterproof retaining edge, a bottom shell (111, Fig. 3), and a second waterproof ring arranged between the top shell and the bottom shell, the second waterproof ring comprising an extending portion, and a first bonding portion and a second bonding portion located on both sides of the extending portion, wherein, during mounting, the extending portion is embedded in the second waterproof groove, the first bonding portion and the second bonding portion are attached to an inner wall of the top shell, and the waterproof   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Kuo Ta Chang, US 20040190257 A1, (hereby Kuo).
Regarding claim 2, Chang discloses the invention of claim 1, as cited above, except “a portion of the plurality of needle-shaped heat dissipation columns gradually increase their heights in a radially outward direction from a center of the heat dissipation body, so that an curved surface structure is formed by each end of the portion of the plurality of needle-shaped heat dissipation columns facing away from the heat dissipation body.”  
Kuo discloses a heat dissipation body for electronic devices, pertinent to the Instant Application’s problem of heat dissipation, comprising a plurality of needle-shaped columns (38, Fig. 6) where the heats gradually increase from the center outwards (seen in Fig. 5-7) so that a curved surface structure is form by each end of the columns (seen in Fig. 5-7, the recess of the ends form a v-shaped curve, curved since there is a change in slope at the center. Another interpretation is that taking only a portion of the columns, say three of them, the is a curved line that can go through the ends).

Regarding claim 3, Chang in view of Kuo discloses the invention of claim 2, as cited above, and further discloses “the power supply compartment is provided, on one surface of the power supply compartment facing the heat dissipation body, with a convex surface protruding toward the heat dissipation body (Chang, 400 protrudes outward toward the heat dissipation body, seen in Fig. 3).”  
Regarding claim 4, Chang in view of Kuo discloses the invention of claim 2, as cited above, and further discloses “the other portion of the needle-shaped heat dissipation columns at the edge of the heat dissipation body gradually decrease their heights in a radially inward direction (seen in Kuo Fig. 5-7, both sides have the height decrease).”

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Onda et al., US 2018/0142965 A1.
Regarding claim 5, Chang discloses the invention of claim 1, as cited above, except “a diameter of the needle-shaped heat dissipation columns located at an outer periphery of the heat dissipation body is greater than a diameter of the needle-shaped heat dissipation columns located at an inner periphery of the heat dissipation body.”  
	Onda discloses a heat dissipation body for electronic devices, pertinent to the Instant Application’s problem of heat dissipation, comprising a plurality of needle-shaped columns (204, Fig. 2), and some of the pins may have a larger diameter and/or cross-section area than other pins.

Regarding claim 6, Chang in view of Onda discloses the invention of claim 5, as cited above, and further discloses “the heat dissipation through-hole is internally provided with a through-hole fastener (Chang cap 800, Fig. 3), and the through-hole fastener is provided with an elastic reversed buckle (seen in Chang Fig. 3).  

	 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang.

Regarding claim 7, Chang discloses the invention of claim 1, as cited above, except “the stud bolt respectively comprises a cylinder including a middle connecting hole along a length direction of the cylinder, a plurality of first reinforcing ribs extending around the cylinder.”
Chang does disclose that the stud bolt (331, Fig. 10) has a cylinder portion and a middle connecting hole (seen in Fig. 10), but does not disclose reinforcing ribs.
Chang discloses another cylinder hole (410, Fig. 5a) with reinforcing ribs (411, Fig. 5a).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include to the screw holes, as taught by Chang, reinforcing ribs, such as taught by Chang. One of ordinary skill in the art would have been motivated to include reinforcing ribs for “improving the strength and elastic restoring force of the connecting body” (Chang ¶ [0053]).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Gabrius et al., US 2013/0294077 A1.

Regarding claim 8, Chang discloses the invention of claim 7, as cited above, except “the heat dissipation body is provided symmetrically, on the one side of the heat dissipation body facing the power supply compartment, with a pair of handles, which are fixedly arranged on the heat dissipation body through the stud bolt.”  
Gabrius discloses a light engine with a heat sink and discloses a handle (154, Fig. 10ab) that is attached to the heatsink via screws (seen in Fig. 10ab) and is separate from the pivoting member (seen in Fig. 10a).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include handles, such as taught by Gabrius, to the heat dissipating body, as taught by Chang. One of ordinary skill in the art would have been motivated to include handles for facilitating handling of the light device from a particular direction (Gabrius, ¶ [0035]).



Claim 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Gabrius, and further in view of Casper et al., US 2017/0184261 A1.
Regarding claim 9, Chang in view of Gabrius discloses the invention of claim 8, as cited above, except “the mounting bracket is provided with a first axle hole and an arc-shaped chute arranged around the first axle hole; the heat dissipation body is provided with a mounting wall for connecting the mounting bracket, the mounting wall is provided with a second axle hole coaxial with the first axle hole and a threaded hole with an axis passing through the arc-shaped 
Casper discloses a pivoting light device with a heat sink (27 Fig. 2) and a mounting bracket (40, Fig. 2) provided with a first axle hole (hole for connector 41, Fig. 2) and an arc-shaped chute arranged around the first axle hole (seen in Fig. 2, near 41); the heat dissipation body is provided with a mounting wall (surface pointed to by 42, Fig. 4) for connecting the mounting bracket, the mounting wall is provided with a second axle hole coaxial with the first axle hole (seen in Fig. 2 and 4) and a threaded hole with an axis passing through the arc-shaped chute (seen in Fig. 2); the first axle hole and the second axle hole are connected through a bolt (41, Fig. 2), a bolt passing through the arc-shaped chute is arranged in the threaded hole (seen in Fig. 2).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include the arc-shaped chute and associated pivoting structure, as taught by Casper, to the mounting bracket, as taught by Chang. One of ordinary skill in the art would have been motivated to include the arc-shaped chute to limit the allowable pivoting range of the device, and provide pre-set points for locking. 
Additionally, it would have been obvious to one of ordinary skill in the art, to move the moving bracket from the power supply to the heat dissipation body, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 10, Chang in view of Gabrius and Casper discloses the invention of claim 9, as cited above, and further discloses “a plurality of said threaded holes are arranged evenly on a circumference taking the first axle hole as a center of the circle (seen in Casper Fig. 4).”  
Regarding claim 11, Chang in view of Gabrius and Casper discloses the invention of claim 9, as cited above, except “the mounting wall is provided, on a back surface of the mounting wall, with a plurality of second reinforcing ribs.”

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include to the mounting wall, as taught by Chang in view of Gabrius and Casper, reinforcing ribs, such as taught by Chang. One of ordinary skill in the art would have been motivated to include reinforcing ribs for “improving the strength and elastic restoring force of the connecting body” (Chang ¶ [0053]).
Regarding claim 12, Chang in view of Gabrius and Casper discloses the invention of claim 11, as cited above, and further discloses “the mounting bracket is provided with a plurality of ventilation holes (seen in Chang Fig. 4, Casper Fig. 4).”  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Foster et al., US 2018/0035505 A1.
Regarding claim 17, Chang discloses the invention of claim 1, as cited above, except “the power supply compartment is provided, on a side surface and a surface of the power supply compartment facing far away from the heat dissipation body, with a plurality of heat dissipation fins in divergent arrangement.  “
Foster discloses a light device with heat sink (201, Fig. 2) and a power supply (205, Fig. 2), and teaches that the power supply may include heat fins (¶ [0040], also seen in Fig. 2) on the external surface away from the light source heat sink (seen in Fig. 2). (Note, the word far has not been given patentable weight.).
 At the time the invention as filed, it would have been obvious to one of ordinary skill in the art, to include heat sink fins, such as taught by Foster, to the power supply compartment, as taught by Chang. One of ordinary skill in the art would have been motivated to include fins for helping dissipate heat from the power supply (Foster, ¶ [0040]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Tseng et al., US 2018/0156442 A1.


	Regarding claim 18, Chang discloses the invention of claim 1, as cited above, except “the heat dissipation body is provided with a ring-shape pressing plate, the heat dissipation body is provided on a side surface with a concave shoulder, the ring-shape pressing plate is provided at one end with an inwardly extended supporting wall, the ring-shape pressing plate is sleeved on the heat dissipation body, and the supporting wall is attached to the concave shoulder and is thermally connected to the heat dissipation body.”
	Tseng discloses an LED lamp with a heat dissipating body (22, Fig. 4), and a ring-shape pressing plate (40, Fig. 4), the heat dissipation body has a side surface with a concave shoulder (screw portion 25, Fig. 4), the ring plate has a inwardly extended supporting wall (41, Fig. 4), the ring plate is sleeved on the heat dissipation body (seen in Fig. 4), and the supporting wall is attached to the concave shoulder and is thermally connected to the heat dissipation body (seen in Fig. 4). 
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a ring plate, such as taught by Tseng, to the heat dissipating device, such as taught by Chang. One of ordinary skill in the art would have been motivated to include a ring plate to sleeve the heat sink for allowing additional structures to be attached, such as elastic plates, to mount the light device to other structures (Tseng, ¶ [0028]).
	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zou et al., US 2016/0223183 A1 discloses an LED lamp with needle heat sink and power device on the other side of the heat sink
Hu et al., US 2016/0123546 A1 discloses an LED lamp with pivoting bracket and heat sink
Hu et al., US 2016/0084450 A1 discloses an LED lamp with pivoting bracket and heat sink
Morejon et al., US 8362677 discloses an LED lamp with needle heat sink with needles of varying height
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875